DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 27 and 47 are allowable for setting forth a separation unit for separating a web material along a perforated line comprising a first roller having a first shaft with a plurality of first protrusions and a second roller having a second shaft with a plurality of second protrusion, and at least one connect element arranged in biased abutment against at least one of the protrusions, wherein the first protrusions and the second protrusions partially overlap, and wherein the at least one contact element is non-rotatable about an axis of the first shaft or the second shaft.
For example, Larsson (2015/0297042)  teach a separation unit for separating a web material along a perforated line comprising a first roller 2 having a first shaft with a plurality of first protrusions 5 and a second roller 3 having a second shaft with a plurality of second protrusion 5, wherein the first protrusions and the second protrusions partially overlap.
While Larsson does not  teach at least one connect element arranged in biased abutment against at least one of the protrusions, Neuber et al. (2006/0214360), hereafter Neuber, teach a sheet transporting device comprising first roller with a shaft 3 and protrusions 1 and a second roller with a shaft 4 and protrusions 2.  The protrusions on one roller contact with the shaft of the other roller (See Fig. 2). The contact areas between the protrusions and the shafts define the contact element in claims 29 and 47. The contact between the protrusions and the shafts is for increasing friction between the shafts and the protrusions for advancing sheets with different thickness.  Therefore, it would have been obvious to one skilled in the art to make the protrusions and the shafts in Larsson contact as taught by Neuber for increasing friction between the shafts and the protrusions for advancing sheets with different thickness.  
However, since the contact elements is a part of the shafts, they rotate with the shafts.  Therefore, the combinations of Larsson and Neuber fails to teach the contact element being non-rotatable about an axis of the first shaft or the second shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/           Examiner, Art Unit 3724